       Case 3:19-cv-00407-BAJ-EWD        Document 39    09/15/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  YINERSON, LLC                                                    CIVIL ACTION

  VERSUS

  FARMERS RICE MILLING COMPANY,                           NO. 19-00407-BAJ-EWD
  LLC, ET AL.

                              RULING AND ORDER

      Before the Court is Defendant Farmers Rice Milling Company, LLC’s Motion

to Dismiss (Doc. 24). Plaintiff opposes Defendant’s Motion. (Doc. 30). For the

reasons stated herein, Defendant’s Motion is GRANTED IN PART and Plaintiff’s

fraud claim is DISMISSED, subject to Plaintiff’s right to file an amended complaint

within 21 days from the date of this Order. Defendant’s Motion is DENIED in all

other respects.

 I.   RELEVANT BACKGROUND

         A. Alleged Facts

      This action seeks damages from Defendant (and others) related to a shipment

of rice allegedly lost somewhere between its origin in Houston, Texas and its intended

delivery in China. (Doc. 1-2 at ¶¶ 19-22). For present purposes, the following

allegations are accepted as true:

      Plaintiff is a commodities broker doing business under various names,

including Yinerson, LLC, American Yinerson Trading Co., Ltd., and Yangpu Yinerson

Trading Co., Ltd. (Doc. 1-2 at ¶ 3). Defendant operates a rice mill in Lake Charles,


                                          1
        Case 3:19-cv-00407-BAJ-EWD       Document 39     09/15/20 Page 2 of 9




Louisiana. (Doc. 24-1 at 2). Plaintiff contracted with Defendant to supply 20 tons of

rice for delivery to Plaintiff’s customers in China based on Defendant’s assurances

that Defendant possessed the experience and “necessary expertise” to ship rice to

China. (Doc. 1 at ¶ 6). Specifically, Defendant’s employee, co-Defendant Ana Lefort,

“assured [Plaintiff] repeatedly that there would be no issues with shipping rice to

China,” and “that she had been shipping rice to China for more than ten years.”

(Id. at ¶¶ 7-8). Plaintiff contends that each of these statements was “inaccurate,” and

that Defendant made these “false statements” in order to secure Plaintiff’s business.

(Id. at ¶¶ 9-12).

       Plaintiff executed its supply contract with Defendant and placed its first order

for rice on October 30, 2017. (Id. at ¶ 16). In December 2017, Defendant delivered

Plaintiff’s order to the Port of Houston, where Defendant tendered the rice to its

overseas carrier, co-Defendant CMA CGM (America), LLC (“CGM CMA”).

(Id. at ¶ 20). In January 2018, Defendant informed Plaintiff that “the rice had arrived

in China and would soon be transferred to its destination port for final delivery.”

(Id. at ¶ 21). Soon thereafter, however, “the shipment went missing.” (Id. at ¶ 22).

       Plaintiff contends that Defendant initially deflected blame for the missing

shipment, attributing it to a “miscommunication.” (Id. at ¶¶ 23-24). In reality, the

rice was seized by Chinese Customs, allegedly because Defendant mishandled

paperwork and employed “unlicensed shippers.” (Id. at ¶ 29). Defendant allegedly

“concealed” these errors for months, “and even represented that there was a mistake

and [these] errors had not occurred.” (Id. at ¶ 30). Plaintiff discovered the truth



                                           2
       Case 3:19-cv-00407-BAJ-EWD         Document 39     09/15/20 Page 3 of 9




sometime in May 2018, when Defendant “finally admitted that there had been an

error but blamed CMA [the carrier].” (Id. at 31). Despite Plaintiff’s efforts to

“procure replacement rice” and save its sales contracts, Plaintiff’s customers

ultimately cancelled their orders and Plaintiff lost business due to Defendant’s acts

and omissions. (Id. at 33-35).

             B. Procedural History

      Plaintiff filed its original action in Louisiana state court on May 10, 2019,

alleging breach of contract, fraud, and negligence against Defendant, Lefort, CGM

CMA, and a fourth co-Defendant, Navis GPS, Inc. (Doc. 1-2 ¶¶ 36-38). Defendant

removed to this Court on June 20, 2019. (Doc. 1). Thereafter, Plaintiff voluntarily

dismissed its claims against Mrs. Lefort and Navis GPS. (See Docs. 21, 22, 27, 32).

More recently, the Court dismissed Plaintiff’s claims against CMA CGM, determining

that any such claims must be pursued in France under the operative Bill of Lading.

(Doc. 37).

      Defendant now seeks dismissal of Plaintiff’s action, contending that Plaintiff’s

claims fail as a matter of law. (Doc. 24). Specifically, Defendant argues (1) Plaintiff’s

contract claim fails because Plaintiff is not a party to the underlying sales contract;

(2) Plaintiff’s fraud claim fails for lack of specificity; and (3) Plaintiff’s fraud and

negligence claims are prescribed on their face. (See id.). Plaintiff opposes Defendant’s

Motion. (Doc. 30). Defendant has filed a reply. (Doc. 34). For reasons that follow,

Defendant’s Motion will be granted in part, and Plaintiff’s fraud claim will be

dismissed, subject to Plaintiff’s right to file an amended complaint.



                                           3
       Case 3:19-cv-00407-BAJ-EWD          Document 39     09/15/20 Page 4 of 9




II.   ANALYSIS

           A. Standard

      A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

      “Determining whether a complaint states a plausible claim for relief [is] . . . a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, the complaint need not set out “detailed factual allegations,”

but something “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” is required.       Twombly, 550 U.S. at 555.        When

conducting its inquiry, the Court must “accept[] all well-pleaded facts as true and

view[] those facts in the light most favorable to the plaintiff.” Bustos v. Martini Club

Inc., 599 F.3d 458, 461 (5th Cir. 2010) (quotation marks omitted).

           B. Discussion

                    Breach of Contract

      Plaintiff alleges breach of contract based on Defendant’s failure “to deliver the

                                            4
       Case 3:19-cv-00407-BAJ-EWD            Document 39      09/15/20 Page 5 of 9




goods, as promised, when promised.” (Doc. 1-2 at ¶ 37). In Louisiana, the essential

elements of a breach of contract claim are (1) the obligor undertook an obligation to

perform, (2) the obligor failed to perform the obligation (the breach), and (3) the

failure to perform resulted in damages to the obligee. Denham Homes, L.L.C. v. Teche

Fed. Bank, 2014-1576 (La. App. 1 Cir. 9/18/15), 182 So. 3d 108, 119 (citing La. C.C.

art. 1994).

      Defendant does not dispute that Plaintiff’s Complaint pleads the basic

elements of breach of contract. After all, Plaintiff alleges (1) Plaintiff contracted with

Defendant for a shipment of rice to be delivered to Plaintiff’s customers in China;

(2) Defendant mishandled paperwork and employed “unlicensed shippers,” which

resulted      in   Plaintiff’s   shipment   being   seized   by   Chinese   Customs;   and

(3) consequently, Plaintiff lost profits and customers. Instead, Defendant seeks

dismissal because Plaintiff fails to disclose which entity among its various alleged

trade names—Yinerson, LLC, American Yinerson Trading Co., Ltd., and/or Yangpu

Yinerson Trading Co., Ltd.—executed the sales contract with Defendant. (Doc. 24-1

at 5). To support its position, Defendant reaches outside the four corners of the

Complaint, suggesting that Plaintiff has failed to properly register its trade names

and may be operating under assumed names in violation of Louisiana law, and

asserting in a footnote that “the evidence will show that [Defendant] entered into an

agreement with Yangpu, not Yinerson.” (Id. at n.3).

      The Court is not persuaded. What the evidence may ultimately show regarding

Plaintiff’s business practices and the contract relationship among the parties, and



                                               5
       Case 3:19-cv-00407-BAJ-EWD          Document 39     09/15/20 Page 6 of 9




what significance that evidence may bear on the instant dispute, is for a later date.

At this stage, the Court is limited to the allegations of the Complaint. The Complaint

alleges a plausible breach of contract, which Defendant does not contest. Defendant’s

request to dismiss Plaintiff’s breach of contract claim is denied.

                    Fraud

      Plaintiff alleges fraud based on Defendant’s alleged misrepresentations

regarding its experience and expertise shipping rice to China, and its initial

assurances “that there was no problem” when the shipment disappeared.

(Doc. 1-2 at ¶ 36). Defendant contends that these allegations are too vague to support

a plausible fraud claim. The Court agrees.

      In Louisiana, “[f]raud is a misrepresentation or a suppression of the truth

made with the intention either to obtain an unjust advantage for one party or to cause

a loss or inconvenience to the other. Fraud may also result from silence or inaction.”

La. C.C. art. 1953. In addition to the requirements of Rule 12(b)(6), a plaintiff alleging

fraud must satisfy Rule 9(b), and plead “with particularity the circumstances

constituting fraud.” Fed. R. Civ. Pro. 9(b). The Fifth Circuit “interprets Rule 9(b)

strictly, requiring the plaintiff to specify the statements contended to be fraudulent,

identify the speaker, state when and where the statements were made, and explain

why the statements were fraudulent.” Flaherty & Crumrine Preferred Income Fund,

Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009) (quotation marks omitted). In

other words, a plaintiff must “set forth the who, what, when, where, and how of the

alleged fraud.” U.S. ex rel. Williams v. Bell Helicopter Textron Inc., 417 F.3d 450, 453

(5th Cir. 2005) (quotation marks omitted).
                                            6
       Case 3:19-cv-00407-BAJ-EWD          Document 39     09/15/20 Page 7 of 9




      Here, Plaintiff hardly sets forth the who, what, when, where, and how, let alone

with the specificity required by Rule 9(b). Rather, Plaintiff’s allegations merely

suggest that at some point between June and October 2017, Mrs. Lefort (and possibly

others) misrepresented Defendant’s experience and expertise shipping goods to

China, and that at various times between January and May 2018, Mrs. Lefort (and

possibly others) misrepresented the cause of the missing shipment, claiming it was

the result of a miscommunication, not intervention by Chinese Customs. These

allegations altogether lack the requisite “where” and “how,” and are seriously

deficient regarding the requisite “who,” “what,” and “when.” Accordingly, Defendant’s

request to dismiss Plaintiff’s fraud claim is granted. E.g., Trinity Med. Servs., L.L.C.,

et al., v. Merge Healthcare Sols., Inc., No. 17-cv-592, 2018 WL 3748399, at *4 (M.D.

La. Aug. 7, 2018) (dismissing plaintiffs’ fraud claim for lack of specificity).

                    Prescription

      Finally, Defendant asserts that Plaintiff’s fraud and negligence claims must be

dismissed because they are time-barred under La. C.C. art. 3492, Louisiana’s

one-year prescriptive period for delictual actions. (Doc. 24-1 at 8-9).

      Here, again, the Court is not persuaded. Plaintiff alleges that Defendant

concealed and misrepresented the true cause of the missing shipment “into May of

2018, until [Defendant] finally admitted that there had been an error but blamed

CMA.” (Doc. 1-2 at ¶ 31). At this early stage, Defendant’s alleged concealment and

misrepresentation triggers contra non valentum, rendering Plaintiff’s claims timely

if pursued within one year of discovery. Our Lady of the Lake Hosp., Inc. v. Carboline

Co., 632 So. 2d 339, 343 (La. Ct. App. 1993), writ denied 635 So. 2d 228 (La. 1994)
                                            7
       Case 3:19-cv-00407-BAJ-EWD          Document 39     09/15/20 Page 8 of 9




(“Thus, if the debtor's conduct constitutes concealment, misrepresentation, fraud, or

other ill practices that prevents plaintiff from availing itself of its cause of action or

lulls plaintiff into a false sense of security, the doctrine of contra non valentem is

triggered.”). Plaintiff filed its original state court action on May 10, 2019, apparently

within one year of discovering Defendant’s concealment. Thus, these claims are not

prescribed on their face.

      Defendant’s request for dismissal on the basis of prescription is denied, subject

to Defendant’s right to re-raise the defense if the evidence shows that Plaintiff knew

or should have known of its claims prior to May 10, 2018.

          C. Amendment

      “When a complaint fails to state a claim, the court should generally give the

plaintiff at least one chance to amend before dismissing the action with prejudice

unless it is clear that the defects in the complaint are incurable.” Tow v. Amegy Bank

N.A., 498 B.R. 757, 765 (S.D. Tex. 2013) (citing authorities); see also 5B

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed.

2016) (“As the numerous case[s] ... make clear, dismissal under Rule 12(b)(6)

generally is not immediately final or on the merits because the district court normally

will give the plaintiff leave to file an amended complaint to see if the shortcomings of

the original document can be corrected.”). Here, Plaintiff’s fraud claim is not

conclusively foreclosed, provided Plaintiff establishes the requisite who, what, when,

where, and how. Accordingly, the Court will afford Plaintiff the opportunity to amend.

E.g., Trinity Med. Servs., 2018 WL 3748399, at *12-13 (allowing plaintiffs to amend

their fraud claim to add the requisite “who, what, when, and where”).
                                            8
       Case 3:19-cv-00407-BAJ-EWD      Document 39    09/15/20 Page 9 of 9




III.   CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant’s Motion to Dismiss is GRANTED IN

PART. Plaintiff’s fraud claim is DISMISSED, subject to Plaintiff’s right to file an

amended complaint within 21 days of the date of this Order.

       IT IS FURTHER ORDERED that Defendant’s Motion is DENIED in all

other respects.



                         Baton Rouge, Louisiana, this 14th day of September, 2020



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        9
